DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 7, and 18 - 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2022.
Applicant's election with traverse of Invention I and Species A and D (claims 1 – 5 and 8 – 17) in the reply filed on November 9, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of Species D is generic to the subject matter of Species A. Examiner finds the argument persuasive and will examine the claims of Species A and D together.
The remainder of the requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on January 22, 2021. It is noted, however, that applicant has not filed a certified copy of the CN 2021 100934143 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“tool” recited in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the limitation “tool” invokes interpretation under 35 U.S.C. 112(f) because:
(A) The limitation uses the generic placeholder “tool.”
(B) The generic placeholder is modified by functional language and is linked using the transitional phrase “for” (“for applying such forces along the wall portion”).
(C)  The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Due to the invocation of 35 U.S.C. 112(f), “tool” will be interpreted so as to comprise “an elongated tool having a first axis and either a regular or non-regular cross-sectional shape and acts to apply a force against the wall portion and in a thickness direction of the wall portion” as supported by the Specification (paragraphs 52 – 53).
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “…with the tangent plate of the plate is at the wall portion.” Examiner believes this to be a grammatical error and will interpret as “… with the tangent plane of the plate at the wall portion.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 and 8 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first side” in the second paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to the ‘first side of the plate’ or the ‘first inward side,’ each of which have been previously set forth in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the first inward side.”
Claim 1 further recites the limitation “the first side of the wall portion” in the third paragraph after the preamble. There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the first inward side.”
Claim 1 further recites the limitation “the second side of the wall portion.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the second outer side.”
Claim 8 recites the limitation “the other side.” There is insufficient antecedent basis for the limitation in the claim.
Claim 11 recites the limitation “the axis of tool.” It is unclear as to whether Applicant intends the ‘tool’ of the limitation to refer to the ‘tool’ previously set forth in claim 8, or whether Applicant intends to set forth a second ‘tool’ which is separate and independent from the ‘tool’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the axis of the tool.”
Claim 12 recites the limitation “the tool.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as so as to depend from claim 11, rather then claim 1. 
Claim 15 and 16 each recite the limitation “the recessed area.” It is unclear as to whether Applicant intends the limitation to refer to the ‘first recessed area’ or the ‘second recessed area,’ each of which have been previously set forth in claim 1. For the purposes of this Office Action, Examiner will interpret the limitation as “the first recessed area.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 5, and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (German Patent Publication Number DE 10 2010033802 B3) in view of Walsh (U.S. Patent Application Publication Number 2019/0381731).
As to claim 1, Haas teaches a riveting method for riveting a fastener onto a plate (machine translation, page 1, paragraph 1), wherein the riveting method comprises the following steps: providing a plate having a first side and a second side opposite to the first side (figure 3, element 10 being the ‘plate,’ element 27 being the ‘first side,’ and element 26 being the ‘second side’; machine translation, page 4, paragraph 18); wherein a wall portion is provided on the first side of the plate (figure 3, element 15 being the ‘wall portion’; machine translation, page 4, paragraph 19), the wall portion defining a first recessed area on a first inward side and a second recessed area on a second outer side opposite to the first inward side (figure 3, see below).

    PNG
    media_image1.png
    305
    872
    media_image1.png
    Greyscale

Haas further teaches placing the fastener in the first recessed area so that the fastener is adjacent to the first inward side (figure 3, element 12 being the ‘fastener’; machine translation, page 4, paragraph 20); and applying a force to the wall portion from the second outward side so that the wall portion is deformed so as to at least partially enclose the fastener (figure 4, elements 25 and 19; machine translation, page 5, paragraph 23). 
However, while Haas teaches the step of providing a plate having a wall portion, Haas does not teach a method of providing the plate. Walsh generally teaches a method of providing and manufacturing general workpieces via additive manufacturing (figure 1a, elements 150a – 150c being the ‘workpieces’; page 3, paragraphs 37 – 38). It would have been obvious to one skilled in the art to manufacture and provide the plate of Haas via the additive manufacturing process of Walsh because Walsh teaches that the given process provides the benefit of manufacturing the given workpiece in an efficient manner (page 1, paragraphs 4 – 5).
Examiner notes that Walsh teaches that, during the additive manufacturing process, the workpiece is vertically formed, such that a bottom portion of the workpiece is formed first, followed by a top portion of the workpiece (figure 1a, elements 150a – 150c; page 3, paragraph 38). Therefore, when the plate of Haas is formed by the additive manufacturing process of Walsh, the plate having the first and second sides is formed first, followed by a step of forming the wall portion on the first side of the plate (Haas, figure 3, elements 10, 26, 27, and 15).
As to claim 3, Haas teaches that the applied force is not perpendicular to a tangent plane of the plate at least at the wall portion (figure 4, element 25; machine translation, page 5, paragraph 23). Examiner notes that this can be found because Haas teaches the force being applied via a concave shaped die (figures 3 and 4, element 24; machine translation, page 5, paragraph 23), which applies the force at a variety of angles in respect to the wall portion.
As to claim 4, Haas teaches that the applied force has an angle of 0⁰ to 45⁰ with the tangent plate of the plate at the wall portion ((figures 3 and 4, element 24; machine translation, page 5, paragraph 23). Again, this can be found because Haas teaches the force being applied via a concave shaped die (figures 3 and 4, element 24; machine translation, page 5, paragraph 23), which applies the force at a variety of angles between 0⁰ to 45⁰ in respect to the wall portion.
As to claim 5, Haas teaches that the step of applying a force to the wall portion comprises: applying respective forced to the wall portion continuously during a movement of an elongated tool having a first axis and either a regular or non-regular cross-sectional shape and acts to apply a force against the wall portion and in a thickness direction of the wall portion (figures 3 and 4, element 23 being the ‘tool’; machine translation, page 5, paragraph 23).
Haas does not expressly teach the tool moving in a circumferential movement. Examiner takes Official Notice that it is known in the art to rotate pressing dies about an axis of the die during a pressing operation, so as to ensure that an applied force of the die is evenly applied over then entirety of the pressed workpiece. Therefore, it would have been obvious to one skilled in the art to rotate the tool of Haas about the first axis of the tool while applying the force onto the wall portion, so as to ensure that the applied force is evenly applied over an entirety of the wall portion. Examiner further notes that the rotation may reasonably be considered a ‘circumferential movement’ as the rotation would cause a concave surface of the tool to move circumferentially over the wall portion (figure 4, elements 24 and 25).
As to claim 15, the discussion of claim 1 is incorporated herein.
As to claim 16, Haas teaches that the first recessed area has a regular shape (figure 3, see above).
As to claim 17, Haas teaches that the regular shape is circular (figure 3, see above).
Allowable Subject Matter
Claims 2 and 8 - 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, neither Haas or Walsh teach that the step of forming a wall portion on the first side of the plate comprises: forming a groove outside of the blind hole to form the wall portion between a blind hole and the groove, wherein the blind hole and the groove form at least a part of the first and second recessed areas, respectively.
Regarding claim 8, Haas teaches that the step of applying a force to the wall portion comprises: using a tool to apply a first force to the wall portion so that a deformed portion recessed toward the fastener is generated on the wall portion (figure 4, element 23 being the ‘tool’ and element 25 being the ‘deformed portion’; machine translation, page 5, paragraph 23). However, Haas does not further teach placing the tool in the deformed portion against the wall portion, and moving the tool form one side of the deformed portion to an other side of the deformed portion along the wall portion, wherein the tool abuts against the wall portion during the movement of the tool to apply forces on the wall portion.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726